Citation Nr: 1222627	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO. 06-26 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to special monthly compensation by reason of being housebound. 

2. Entitlement to special monthly compensation by reason of the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and G.B.



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION


The Veteran had active military service in the U.S. Navy from March 1968 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

In February 2007, the Veteran and G.B. testified at a hearing before a Decision Review Officer (DRO hearing). In March 2008, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law. Transcripts of both hearings are associated with the claims folder.

The Board remanded the current issues on appeal in June 2009 and March 2011 for further development. After completion of this development by the RO, the case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1. The Veteran currently has the following service-connected disabilities:  posttraumatic stress disorder (PTSD), rated as 70 percent disabling; a left ankle sprain with degenerative changes, rated as 30 percent disabling; left hand cold weather residuals, rated as 20 percent disabling; right hand cold weather residuals, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; hepatitis C, rated as 10 percent disabling; and bilateral hearing loss, rated as 0 percent disabling.   The combined service-connected disability rating with consideration of the bilateral factor is 90 percent. The Veteran is also in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from December 31, 2000. 

2. With regard to housebound benefits, the Veteran has no service-connected disability rated as 100 percent disabling. However, the Veteran's TDIU rating due to a single disability (PTSD) meets this requirement under VA caselaw. The Veteran also has additional service-connected disabilities independently ratable at 60 percent or more when combined, and meets the criteria with regard to being "permanently housebound."

3. With regard to aid and attendance benefits, the Veteran is not blind or nearly blind, and does not have anatomical loss or loss of use of both feet or one hand and one foot, and is not permanently bedridden due to service-connected disabilities. Although his nonservice-connected lumbar spine and peripheral neuropathy disabilities require the care or assistance of another on a regular basis to protect the Veteran from the hazards or dangers incident to his or her daily environment, his service-connected disabilities do not require the regular aid and attendance of another person.


CONCLUSIONS OF LAW

1. The criteria are met for entitlement to special monthly compensation benefits by reason of being permanently housebound. 38 U.S.C.A. §§ 1114(s), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.350(i) (2011).

2. The criteria are not met for entitlement to special monthly compensation benefits by reason of being in need of aid and attendance of another person. 38 U.S.C.A. §§ 1114(l), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.350(b), 3.352(a) (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

Review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in October 2006, January 2007, December 2008, and May 2010. Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his aid and attendance and housebound claims; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In addition, the January 2007 and December 2008 letters further advised the Veteran of the elements of an effective date, which is assigned if an award of special monthly compensation is granted. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

As to timing, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). In this case it was not. If not timely or inadequate, such errors can be effectively "cured" by providing any necessary VCAA notice and then and readjudicating the claim. That is, a statement of the case (SOC) or supplemental SOC (SSOC) can readjudicate the claim so that the intended purpose of the notice is not frustrated and the appellant is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). As a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC. Prickett, 20 Vet. App. at 376. 

The timing error was cured. After providing additional VCAA notice, the RO readjudicated the special monthly compensation claims in the latter SOC and SSOC. Any timing defect in the notice has been rectified. Prickett, 20 Vet. App. at 376; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's VA inpatient and outpatient treatment records, and private medical evidence as authorized by the Veteran. The Veteran has submitted personal statements, hearing testimony, private medical evidence, lay statements from friends and family, Social Security Administration (SSA) records, and representative argument. 

Since special monthly compensation claims are predicated on the severity of a Veteran's currently service-connected disabilities, they are treated similarly to claims for an increased rating, such that they require current medical evidence. See 38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2011); 38 C.F.R. § 3.350(b) (2011). The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability. See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83; VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination). 

The Veteran was also afforded a February 2010 VA medical examination to determine the impact of his service-connected disabilities on his ability for self care.  The February 2010 VA examination is comprehensive and adequate for review of this appeal. The Board is granting special monthly compensation housebound benefits to account for the increased severity of his service-connected disabilities. In addition, more contemporaneous lay and private records dated in 2011 do not demonstrate entitlement to aid and attendance benefits based on the Veteran's service-connected disabilities. Therefore, a new VA examination to determine whether the Veteran is entitled to the regular aid and attendance of another for special monthly compensation purposes is not warranted.

The RO substantially complied with the Board's June 2009 and March 2011 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). Specifically, pursuant to the remand instructions, the RO secured additional VA and private treatment records, afforded the Veteran VA examinations to determine the current severity of his disabilities and the need for aid and attendance, and adjudicated an intertwined service connection for a low back disorder claim.

In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that the Veterans Law Judge who chairs a Board hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2). At both the DRO and the Board hearings, the Veterans Law Judge, DRO hearing officer, and representative for the Veteran outlined the issues on appeal and engaged in a colloquy as to substantiation of the special monthly compensation claims. Overall, the hearings were legally sufficient and the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).

Special Monthly Compensation - Housebound Benefits

The Veteran is seeking special monthly compensation benefits based on being housebound as set forth under 38 U.S.C.A. § 1114(s) or based on the need for regular aid and attendance at the higher rate as set forth under 38 U.S.C.A. § 1114(l). A Veteran may receive special monthly compensation either by reason of being housebound or based on the need for regular aid and attendance, but may not receive both simultaneously. That is, regular aid and attendance is the greater monetary award. Compare 38 U.S.C.A. § 1114(l) with 38 U.S.C.A. §1114(s). 

The Board initially will address the issue of whether the Veteran is entitled to the lesser benefit of special monthly compensation by reason of being housebound. 

Special monthly compensation benefits by reason of being housebound are payable if the Veteran has a single permanent disability rated 100 percent disabling, and has either (1) additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) is "permanently housebound" by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). The disabilities independently ratable at 60 percent or more must be separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems. 38 C.F.R. § 3.350(i)(1).

Subsection 1114(s) for housebound benefits requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute. Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

Regardless, the Court has held that 38 U.S.C. § 1114(s) for housebound benefits does not limit "a service-connected disability rated as total" to only a schedular rating of 100 percent, and that 38 C.F.R. § 3.350(i) permits a TDIU rating based on a single disability to satisfy the statutory requirement of a total rating. Bradley v. Peake, 22 Vet. App. 280, 293 (2008). The TDIU rating based on a single disability that satisfies the total (100 percent) rating requirement must be separate and distinct from the additional disability or disabilities independently ratable at 60 percent or more for purposes of housebound benefits. Id. The Bradley decision also declared that the direction to treat multiple disabilities as one under 38 C.F.R. § 4.16(a) was specifically limited to TDIU ratings. A TDIU rating based on multiple service-connected disabilities does not satisfy the criteria for one total disability in considering entitlement to housebound benefits under 38 U.S.C.A. § 1114(s). Id. at 290-91. 

In Buie v. Shinseki, the Court subsequently clarified that a TDIU based on more than one disability does not satisfy the requirement under 38 U.S.C. § 1114(s) for housebound benefits that a claimant have a "service-connected disability rated as total." However, VA's duty to maximize benefits requires VA to assess all of a claimant's disabilities, regardless of the order in which they were service-connected, to determine whether any combination of disabilities establishes housebound benefits under 38 U.S.C. § 1114(s). Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010). 

A Veteran is "permanently housebound" when he is substantially confined to his house (ward or clinical areas, if institutionalized) or immediate premises due to service-connected permanent disability or disabilities, and it is reasonably certain that the disability of disabilities and resultant confinement will continue throughout his or her lifetime. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(2).

For purposes of housebound benefits, the Court held that being "substantially confined" to the home means an inability to leave to earn an income. Absent a regulation by the Secretary defining the term "substantially confined," the Court emphasized that the term may conceivably be more broadly construed. It found that Congress intended to provide additional compensation for Veterans who were unable to overcome their particular disabilities and leave the house in order to earn an income, as opposed to an inability to leave the house at all. Hartness v. Nicholson, 20 Vet. App. 216, 220-22 (2006); cf. Howell v. Nicholson, 19 Vet. App. 535, 540 (2006) (substantially confined means the inability to leave the house except in instances of seeking medical treatment).

Review of the claims folder reveals that the Veteran currently has the following service-connected disabilities:  PTSD, rated as 70 percent disabling; a left ankle sprain with degenerative changes, rated as 30 percent disabling; left hand cold weather residuals, rated as 20 percent disabling; right hand cold weather residuals, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; hepatitis C, rated as 10 percent disabling; and bilateral hearing loss, rated as 0 percent disabling.   The combined service-connected disability rating with consideration of the bilateral factor is 90 percent. See 38 C.F.R. §§ 4.25 (combined ratings table); 4.26. The Veteran is also in receipt of a TDIU since December 31, 2000. 

With regard to housebound status, the threshold statutory requirement is that the Veteran must have a single permanent disability rated at 100 percent. In the present case, the Veteran does not have a single service-connected disability rated as 100 percent disabling. His PTSD is rated as 70 percent disabling. Absent a single disability rated as 100 percent disabling, the Veteran normally would not meet the threshold legal criteria for entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i).  

However, the Veteran was assigned a TDIU, effective December 31, 2000. This TDIU was awarded by the RO in a February 2002 rating decision. It appears that all of the Veteran's service-connected disabilities were considered in awarding the TDIU. However, the Board finds that the Veteran's single PTSD disability was of sufficient severity to alone produce unemployability. See February 2001 VA psychiatric examination; October 2001 SSA determination. The SSA, in particular, found that the Veteran's PTSD was the primary disability causing unemployability. Although the PTSD disability was rated as 70 percent disabling, and not rated at 100 percent, for special monthly compensation purposes this disability satisfied the requirement of a "service-connected disability rated as total." See Bradley and Buie, supra. 

In addition, the Veteran has additional service-connected disabilities independently ratable at 60 percent or more when combined. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). That is, because the Veteran has additional service-connected disabilities (left ankle, bilateral hand, tinnitus, and hepatis C disorders) that are independently rated at least 60 percent when combined, the criteria for special monthly compensation at the housebound rate are met. 

In any event, even if the Veteran did not qualify for the combined 60 percent statutory housebound criteria, he would meet the factual housebound criteria with regard to being "permanently housebound." 38 C.F.R. § 3.350(i)(2). The Veteran has been unemployed since 2000 due to his service-connected disabilities, especially his PTSD, and is "substantially confined" to his home in terms of not being able to leave for the purpose of earning a living, thus meeting the standard under Hartness, 20 Vet. App. at 222. 

The Veteran has not worked due to his service-connected disabilities, in particular his PTSD, since 2000. His February 2010 VA aid and attendance examination, VA treatment records dated from 2005 to 2009, and hearing testimony indicate he lives in a rural, mountainous area by himself in New Hampshire. While no examination has indicated that the Veteran is bedridden or physically confined to his house (he is still able to leave his home to walk or swim with the assistance of others), it is apparent that his ability to leave the house to earn income is precluded by his service-connected disabilities. His service-connected left ankle and bilateral hand problems are somewhat limiting, but his nonservice-connected low back is especially disabling. His service-connected PTSD severely limits his ability to tolerate social interaction, aside from family and a few friends. He can only walk with the use of a cane or walker, and he requires his son, his parents, or his friends to drive him anywhere. After considering the Veteran's age, disabilities and ability to leave his house, the Board finds that entitlement to housebound benefits due to being "permanently housebound" from his service-connected disabilities would be clearly warranted in the present case. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). 

Accordingly, in light of the Court's decisions in Bradley and Buie, entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is met. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Special Monthly Compensation - Aid and Attendance Benefits

Upon review of the evidence, the higher benefit of special monthly compensation based on aid and attendance is denied. 

Special monthly compensation under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) is payable as the result of service-connected disability if the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person. 

"Loss of use of a hand or foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. §§ 3.350(a)(2)(i), 4.63.  

Examples under 38 C.F.R. § 3.350(a)(2) and 38 C.F.R. 4.63 which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent foot drop.  

The following will be accorded consideration in determining the need for regular aid and attendance:  Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment. 38 C.F.R. § 3.352(a).
 
"Bedridden," i.e., the Veteran is actually required to remain in bed, will be a proper basis for the determination. The fact that a Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. Id. 

It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made. See generally Turco v. Brown, 9 Vet. App. 222, 224 (1996) (eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met, but not all). The particular personal functions that the Veteran is unable to perform should be considered in connection with his or her condition as a whole. It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need. Determinations that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the Veteran's condition is such as would require him or her to be in bed. They must be based on the actual requirements of personal assistance from others. 38 C.F.R. § 3.352(a). 

The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance. 38 C.F.R. § 3.352(c).

Initially, a single disability rated as 100 percent disabling under a schedular evaluation is generally a prerequisite for entitlement to special monthly compensation by reason of the need for regular aid and attendance. Any lesser disability would be incompatible with the requirements of 38 CFR 3.352(a). See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section H, Topic 44, Block b. However, as noted above, the Veteran was awarded a TDIU that can be based primarily upon his service-connected PTSD disability. As the TDIU award is premised on a single service-connected disability, the TDIU award satisfies the requirement for a single service-connected disability rated at 100 percent. See again Bradley, 22 Vet. App. at 293. 

The Veteran is 63 years old. He contends that his service-connected disabilities prevent him from engaging in many activities of daily living without regular aid and attendance of another. He currently lives alone in a mountainous, rural area of New Hampshire. Throughout the appeal, he continuously emphasized the severity of his nonservice-connected lumbar spine and lower extremity peripheral neuropathy disabilities, in terms of limiting his activities and requiring assistance of others. See hearing transcripts; lay statements from Veteran; lay statements from family and friends.     

Initially, with regard to aid and attendance, the medical and lay evidence of record does not reveal anatomical loss or loss of use of both feet, or of one hand and one foot; or blindness in both eyes with visual acuity of 5/200 or less; or the Veteran being permanently bedridden. See 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b). The February 2010 VA aid and attendance examiner specifically found that the Veteran was not bedridden. Albeit a limited ability as noted above, the Veteran is able to leave his home for appointments and exercise. There is no evidence or allegation of blindness. With regard to loss of use, it is not established by the evidence that there is no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance. The following are also not demonstrated by the evidence: extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent foot drop. See 38 C.F.R. §§ 3.350(a)(2), 4.63. 

With regard to aid and attendance, the February 2010 VA aid and attendance examiner opined that the Veteran requires the regular aid and attendance of another person to protect himself from the hazards of his daily environment. Therefore, he does meet one of the factors of aid and attendance. See Turco, 9 Vet. App. 224 (eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met, but not all). However, there is no probative indication this is due to service-connected disabilities. See 38 U.S.C.A. § 1114(l).

Rather, the February 2010 VA examiner explained that the Veteran is unsafe due to the risk of falls from his nonservice-connected spinal stenosis and peripheral neuropathy of the lower extremities. VA treatment records and hearing testimony document several falls on ice. These falls are never attributed to service-connected problems. The high risk of falls requires the assistance of someone else at all times. The Veteran does not drive and can only ambulate 50 yards. The Veteran is restricted to his home unless someone else drives him. He also reports that a maid comes over to clean and helps with chores several times a week. However, to the extent the Veteran has actual requirements of personal assistance from others, the Board finds that the evidence shows that these circumstances are the result of nonservice-connected disability. Private and VA treatment record repeatedly describe his difficulty walking in the context of treatment for his nonservice-connected lumbar spine and lower extremity peripheral neuropathy disabilities. He has undergone surgery for the lower spine, in additional to steroid treatments. The Veteran's lay testimony and lay statements from others also support this conclusion. 

As to his service-connected disabilities, the February 2010 VA examiner found that the Veteran's service-connected "upper extremities are not effected" and he is  independent in all activities of daily living such as feeding, clothing, bathing, shaving, and toileting. An earlier August 2008 VA examiner also assessed that the Veteran was independent in terms of feeding, bathing, going to the bathroom, and grooming. The February 2010 VA examiner did not assess that the Veteran's service-connected PTSD required the need of regular aid and attendance of another person. A June 2006 VA treatment record documents that the Veteran's service-connected PTSD and hepatitis C were "stable." A May 2009 VA treatment record reflects that the Veteran's PTSD was "stable" and that Valium was helpful. A December 2011 Interventional Spine Medicine report documents a normal psychiatric status. It was repeatedly noted in VA treatment records and during hearing testimony that the Veteran still swims, uses a stationary bike, and does arm curls with weights. 

There is no specific allegation from the Veteran or other lay persons that his service-connected PTSD necessitates regular aid and attendance. The Veteran clearly cannot work due to his PTSD, but this is not equivalent to requiring the regular aid and attendance of another person. Moreover, the Veteran did testify that his service-connected hepatitis C caused "fatigue" and limited his daily activities (see video testimony at pages 20-21), and his service-connected left ankle causes some lower extremity impairment, but again, this is not equivalent to requiring the regular aid and attendance of another person. 

Also, the Veteran is competent and credible in all his statements and testimony, but the need for regular aid and attendance of another person due to his service-connected problems is not supported when considering all the evidence of record.    

Consequently, the basic requirements for special monthly compensation on the account of regular aid and attendance are not met. 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350, 3.352. Therefore, the preponderance of the evidence of record is against the claim for entitlement to special monthly compensation based on aid and attendance. 38 U.S.C.A. § 5107(b). 



ORDER

Special monthly compensation by reason of being housebound is granted,   
subject to the laws and regulations governing the payment of VA compensation.

Special monthly compensation by reason of the need for aid and attendance is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


